Citation Nr: 1642285	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  04-34 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for low back pain and arthritis, to include as secondary to service-connected degenerative disc disease and spondylosis of the cervical spine.

2. Entitlement to service connection for patellar spur of the right knee, to include as secondary to service-connected degenerative disc disease and spondylosis of the cervical spine.

3. Entitlement to a rating in excess of 20 percent for degenerative disc disease and spondylosis of the cervical spine.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Husband


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1977 with additional inactive service in the Alabama National Guard in 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

These matters were previously remanded by the Board in November 2012 and November 2015 for the issuance of a Statement of the Case and the scheduling of a Travel Board hearing, respectively.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2016 Travel Board hearing.  A copy of the transcript is associated with the file.
This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's May 2016 Travel Board hearing, the Veteran and the Veteran's representative discussed the possibility of submitting a disability benefits questionnaire (DBQ) for all three issues on appeal.  Accordingly, the VLJ held the record open for 60 days.  As the Veteran has not yet submitted a DBQ, the Board has determined to order the necessary examinations upon remand.

Low Back and Right Knee

With respect to the Veteran's service connection claims for a low back condition and a right knee condition, the Board notes that the Veteran has not been afforded a VA examination to determine the etiology of these conditions.  Specifically, the Veteran has testified that she believes that her low back condition is due to an in-service fall in the shower, which is documented in January 1974 service treatment records, or alternatively, secondary to her service-connected cervical spine condition.  Regarding the right knee, she has testified that it is due to the "wear and tear" from basic training, or alternatively, secondary to her service-connected cervical spine condition.   

The Board finds that the evidence of record is sufficient to warrant an examination for both conditions.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  The examiner should comment on a direct and secondary basis.

Cervical Spine

The Veteran's most recent VA examination to determine the severity of her service-connected neck condition was in November 2009.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, at the Veteran's May 2016 Travel Board hearing she testified that her condition has worsened, specifically stating that she has been told she had ankylosis of the cervical spine.  In addition, the Veteran stated that she experienced neurological symptoms, potentially as a result of her neck condition, which may warrant a separate disability evaluation.  Thus a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that she identify any other treatment that she is receiving for the conditions on appeal and request that she forward any additional records to VA to associate with the claims file. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed low back or right knee condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. 

After a thorough medical examination and review of the claims file, the examiner must:

(a) Provide a specific diagnosis for any current low back and/or right knee disability.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed low back and/or right knee disability originated during, or is etiologically related to, active duty service. 

Specific to the a low back condition, the examiner should address the Veteran's contention that it is due to a January 1974 in-service fall in the shower.

With regard to a right knee condition, the examiner should address the Veteran's contention that it is due to general "wear and tear" from basic training, rather than a specific incident in-service. 

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed low back and/or right knee disability was caused by, or is aggravated by the Veteran's service-connected neck disability.

If the Veteran's service-connected neck disability aggravates (i.e., permanently worsens) a low back and/or right knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

3. Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's current neck disability. 

The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's neck disability to include the severity and duration of any symptomatology associated with the Veteran's service connected neck disability.  In particular, the examiner should:

a) Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

b) Describe in detail any neurological manifestations resulting from the Veteran's service connected neck disability. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




